Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 7-11 and 18-29 are pending. Claim 29 has been added. Claims 7-11 and 18 have been amended. Claims 7-11 and 29 are being examined in this application. In the response to the restriction requirement, Applicants elected Group II and SEQ ID NO: 8. Claims 18-28 are withdrawn as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 7 recites the broad recitation “with ethanol concentrations”, and the claim also recites “preferably at least 30%, 40%, 70% or at least 90% v/v ethanol”, which is the narrower statement of the range/limitation.
Claims 8-11 which depend from claim 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 7.
Claim 29 recites “such as freeze-drying” and “for example, in water”. The phrases "such as" and “for example” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 29 recites “by repeating steps (c) and (d)”. Steps (c) is not described in either claim 29 or claim 7. Thus, the claim is indefinite. 

Response to Arguments
on 1/24/2022 have been fully considered but they are not persuasive.
Applicant argues that claim 7 has been amended to remove the term “preferably”. 
Applicant’s arguments are not persuasive because, as discussed in the rejection above, claim 7 recites the term “preferably” (in line 11).
For the reasons stated above the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (Journal of food science, Volume 50, 1985) in view of Wanasundara et al. (US 8557963).
King et al. teach the use of defatted “sweet” lupin (i.e. Lupinus albus) for human food as a source of protein (page 82, left column, 1st-4th paras).
King et al. further teach thermal treatment of protein isolates from Lupinus albus at 100C (i.e. boiling temperature), precipitating the supernatants with HCl, centrifuging, washing the precipitate and centrifuging again (page 82, right column, 5th-6th paras; Fig. 1).

Wanasundara et al. teach a process of aqueous protein extraction from Brassicaceae oilseed meal comprising performing aqueous extraction at a temperature from about 18C to about 50C, using an aqueous solvent at a pH of from 2.5 to 3.5 (claim 1), wherein the solvent is ethanol (column 4, lines 11-12).
Wanasundara et al. further teach that the protein extract can be used for food (column 6, lines 2-3).
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, it would have been obvious to use ethanol as the solvent in the method of King et al. because it is obvious to substitute equivalent known for the same purpose.
The skilled artisan would have been motivated to do so, with a reasonable expectation of success, because both King et al. and Wanasundara et al. relate to protein extracts used for food. 
With respect to claims 9-10, Wanasundara et al. teach that the use of one or more cell wall degrading enzymes specific to depolymerise cell wall polysaccharides can be used to reduce non-protein constituents of the residue produced during extraction. This enzyme treatment may be followed by one or more washing steps to remove depolymerised soluble polysaccharides and concentrated cruciferins in the residue (column 5, lines 60-67). Thus, it would have been obvious to include the steps of depolymerizing cell wall polysaccharides to reduce non-protein constituents followed by further washing steps (with ethanol) to concentrate the proteins extracted.

Response to Arguments
Applicant’s arguments filed on 1/24/2022 have been fully considered but they are not persuasive.
Applicant argues that “[N]either King nor Wanasundara discloses the claimed method, nor do they in combination or alone, provide any hint at the advantageous bioactivities detailed in the application. Indeed, they are providing food proteins only.  The resulting product of the novel method has particularly advantageous properties as it is able to withstand a patient's digestive system. As a consequence, in certain embodiments, Deflamin treats a variety of diseases that derive or are related to inflammation, such as autoimmune diseases, Crohn disease, SARS (e.g., COVID-19) and SIRS”. 
Applicant also argues that “[S]urprisingly, Deflamin survives boiling, low pH values, exposure to ethanol concentrations of at least 90% (v/v), the digestion system, including the stomach low pH value and the action of digestive proteases. After these harsh treatments, the skilled-in-the-art researcher would never expect to find a polypeptide oligomer with bioactivity”. 
Applicant further argues that “[O]ne of skill in the art, reviewing the extraction conditions, would reasonably conclude that any protein extracted by the method would be denatured, and therefore lack significant bioactivity. So not only does the method of the invention provide an unexpectedly superior result, it is also highly surprising because conventional wisdom actually teaches away from the successful practice of the invention. Indeed, protein denaturation would have been the reasonably expected result 
Lastly, the prior art references certainly do not "teach or suggest all the claim limitations" as required by In re Vaeck”. 
Applicant’s arguments are not persuasive.
The MPEP 2145 states that arguments of counsel cannot take the place of factually supported objective evidence.
Applicant’s arguments regarding the expectation of a skilled artisan are pure arguments of counsel. Not a single reference has been cited in support.
Furthermore, the Examiner submits the reference of Gruber (Vaginal and cervical irritations New ways to bridge watchful waiting periods, 1st May 2014), which clearly teaches that Deflamin has high antioxidative and anti-inflammatory properties (page 15).
Additionally, in contrary to Applicant’s assertion, the cited references teach all the claimed limitations and thus render obvious the instantly claimed method, as discussed in more details in the rejection above.
For the reasons stated above the rejection is maintained.
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658